 

Exhibit 10.3

 

SRS LABS, INC.

2005 CHANGE IN CONTROL PROTECTION PLAN

 

Participation Agreement for Select Employees

 

                WHEREAS, SRS Labs, Inc. (the “Company”) sponsors and maintains
the SRS Labs, Inc. 2005 Change in Control Protection Plan (the “Plan”), and has
executed this agreement (the “Participation Agreement”) in order to offer
                      (the “Employee”) the opportunity to participate in the
Plan;

 

                WHEREAS, the Employee has received a copy of the Plan (which
also serves as its summary plan description); and

 

                WHEREAS, the parties acknowledge that capitalized terms not
defined in this Participation Agreement shall have the meaning assigned to them
in the Plan; and

 

                WHEREAS, the Employee understands that participation in the Plan
requires that the Employee agree irrevocably to the terms of the Plan and the
terms set forth below; and

 

                WHEREAS, the Employee has had the opportunity to carefully
evaluate this opportunity, and desires to become a “Participant” in the Plan
under the conditions set forth herein.

 

                NOW, THEREFORE, the parties hereby AGREE as follows:

 

                1.             If the Employee incurs a Covered Termination
while the Plan is in effect, the Employee shall as soon as administratively
practicable thereafter (but subject to Section 5 of the Plan) receive a lump sum
payment in cash (the “Change in Control Benefit”) equal to            times the
Employee’s “base amount” as determined by the Administrator in accordance with
Section 280G of the Internal Revenue Code of 1986, as amended, subject to any
reduction required in accordance with Section 6 of the Plan.  The term “base
amount” refers generally to an Employee’s average W-2 taxable income during the
five years preceding the year in which a Change in Control occurs.  In addition,
the Company shall pay all premiums payable for the Employee’s COBRA coverage for
a period of eighteen (18) months following the Employee’s Covered Termination. 
All of the Employee’s benefits provided under this Section shall be subject to
any reduction required in accordance with Section 6 of the Plan

 

                2.             In consideration of becoming eligible to receive
the benefits provided under the terms and conditions of the Plan, the Employee
hereby waives any and all rights,

 

 

--------------------------------------------------------------------------------


 

benefits, and privileges to which the Employee is or would otherwise be entitled
to receive under —

 

(a)                                  any employment agreement or severance
agreement that the Employee has entered into with the Company or any of its
affiliates; and

(b)                                 any plan, program, or arrangement under
which the Company or any of its affiliates provides severance benefits
(excluding any retirement plan, stock option or other stock-based plan or
agreement, or other plan that is not a “welfare plan” within the meaning of
ERISA).

 

                3.             The Employee understands that the waiver set
forth in Section 2 above is irrevocable for so long as this Participation
Agreement is in effect, and that this Participation Agreement and the Plan set
forth the entire agreement between the parties with respect to any subject
matter covered herein.

 

                4.             This Participation Agreement shall terminate, and
the Employee’s status as a “Participant” in the Plan shall end, on the first to
occur of (i) if before a Change in Control occurs, the Employee’s termination of
employment with the Company and its affiliates, (ii) if after a Change in
Control occurs, the Employee’s termination of employment for a reason other than
a “Covered Termination” as defined in Section 3(b)(i) of the Plan, (iii) the
date two years after a Change in Control, and (iv) if before a Change in Control
occurs, the date twelve (12) months after the Company provides the Employee with
written notice that this Participation Agreement is being terminated by the
Company in its discretion as employer and Sponsor.

 

                5.             The Employee recognizes and agrees that execution
of this Participation Agreement results in enrollment and participation in the
Plan, agrees to be bound by the terms and conditions of the Plan and this
Participation Agreement, and understands that this Participation Agreement may
not be amended or modified except pursuant to Section 10 of the Plan.  The
Employee further agrees that to the extent there is any conflict or ambiguity
between the Plan and the Participation Agreement, the Plan prevails.

 

                ACCEPTED AND AGREED TO this                day of
                     , 20    .

 

The “Employee”:

 

The “Company”:

 

 

By

 

 

A Duly Authorized Officer

 

 

1

--------------------------------------------------------------------------------


SCHEDULE TO EXHIBIT 10.3

 

                SRS Labs, Inc. entered into Participation Agreement for Select
Employees with several executive officers, each substantially identical to this
Exhibit 10.3 except that the Officer and the size of the Change of Control
Benefit were as follows:

 

Officer

 

Amount of Change in Control Benefit

Philip Wong

 

1.5 times base amount

Jennifer A. Drescher

 

1 times base amount

 

 

--------------------------------------------------------------------------------